CRICHTON, J.,
additionally concurs and assigns reasons:
hi concur in the majority’s decision to disbar the respondent. I write separately, howevei', to make note of respondent’s representations that she suffers from depression, which she alleges was a major factor in her conduct that is the subject of these disciplinary proceedings. Respondent asserts in her initial response to the formal charges that she saw several doctors over the course of previous mental health treatment (which was part of her probationary conditions for previous misconduct), yet she fails to provide any evidence of treatment, other than her own self-serving statement. Moreover, respondent lists a host of drugs which she was prescribed, but provides no pharmacy l-ecords, medical documentation, or any testimony whatsoever of any therapist or doctor who prescribed these medications or provided treatment for her alléged depression. Thus, other than respondent’s self-serving statements, the record before us is devoid of any specific medical evidence that might seiwe as mitigation.
This Court is mindful of the debilitating nature of clinical depression. However, in *793this case, due to respondent’s failure to provide any specific medical evidence to corroborate what could be only a self-diagnosis, in addition to respondent’s complete disregard for and absence from these disciplinary proceedings, we are bound to remove respondent from the practice of law.